In re Carimi, Darryl John; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “G”, No. 86-9007; to the Court of Appeal, Fourth Circuit, No. 89CW-2316.
Granted. Judgment of the trial court finding relator in contempt is reversed. Order of trial court did not fix date of deposition. Nor did party desiring to take deposition give notice in accordance with law. Hence, relator was not in contempt of a court order.
WATSON and COLE, JJ., dissent from this order.